Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00627-CV

                                Paula Lehne NETHERTON,
                                         Appellant

                                             v.

Jacintha COWAN, Individually and as the Independent Executor of the Estate of James Dennis
              Lehne, Jr., Shannon Sucher, and James Dennis Lehne, III,
                                       Appellees

                From the 198th Judicial District Court, Menard County, Texas
                                Trial Court No. 2011-05270
                        Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Paula Lehne Netherton.

       SIGNED August 14, 2013.


                                              _____________________________
                                              Karen Angelini, Justice